DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8, 10, and 11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hatakeyama et al (2015/0064626).
Hatakeyama et al disclose a resist composition and method of patterning, wherein the composition comprises a polymer having units meeting the limitations of the instant (a01-1), (a02-1), and (a03-1):


    PNG
    media_image1.png
    166
    269
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    298
    260
    media_image2.png
    Greyscale

Wherein the polymer comprises a hydroxystyrene of instant (a01-1) (vinyl polymerizable group, having no oxygen,  and a ring), (a02-1) unit comprises a (meth)acrylate polymerizable unit (comprises oxygen), and the ring comprises a substituent other than the -OH group, and instant (a03-1) wherein Xa03 is an alicyclic ring, and Ra00 is a alkyl group (also instant formulas (a01-11)(, (a02-11), and (a03-12); instant claims 1-8). 
The method includes the steps as set forth by the instant claims 10 and 11: 


    PNG
    media_image3.png
    97
    272
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    163
    298
    media_image4.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8, 10, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishino et al (2012/0058429).
Nishino et al disclose a resist composition and method of patterning, wherein the composition comprises a polymer having units meeting the limitations of the instant (a01-1), (a02-1), and (a03-1):



    PNG
    media_image5.png
    242
    290
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    558
    275
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    249
    350
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    195
    310
    media_image8.png
    Greyscale

Wherein the polymer comprises a hydroxystyrene of instant (a01-1) (vinyl polymerizable group, having no oxygen,  and a ring) and/or (a02-1) unit comprises a (meth)acrylate polymerizable unit (comprises oxygen), and the ring comprises a substituent other than the -OH group, and instant (a03-1) wherein Xa03 is an alicyclic ring, and Ra00 is a alkyl group (also instant formulas (a01-11)(, (a02-11), and (a03-12); instant claims 1-8). The reference teaches that at least one of formulas (1), (2), and (3) are includes, but two or more may be added, such as (1) and (2) in combination. 
The method includes the steps as set forth by the instant claims 10 and 11: 


    PNG
    media_image9.png
    180
    273
    media_image9.png
    Greyscale

Given the teachings of the reference, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to prepare the material of Nishino et al, choosing to include as unit (i), one each of formula (1) and (2), as taught by the reference that they may be added in combination, with the resultant polymer also meeting the limitations of the instant claims.
Claim(s) 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hatakeyama et al.
Hatakeyama et al has been discussed above. The acid labile group comprising the alicyclic ring and alkyl group formingthe tertiary carbon as shown in the polymers above, may comprise an aryl group or alkenyl group in the L34 position, this the group may meet the limitations of the instant (a03-11), when replacing the alkyl (the ethyl group in the example units from reference polymers 1 and 2) below:

 
    PNG
    media_image10.png
    121
    90
    media_image10.png
    Greyscale

    PNG
    media_image11.png
    135
    135
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    107
    273
    media_image12.png
    Greyscale
 
    PNG
    media_image13.png
    64
    207
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    102
    121
    media_image14.png
    Greyscale
 
    PNG
    media_image15.png
    116
    134
    media_image15.png
    Greyscale
 
    PNG
    media_image16.png
    97
    114
    media_image16.png
    Greyscale
 
    PNG
    media_image17.png
    120
    121
    media_image17.png
    Greyscale


Given the teachings of the reference, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to prepare the material of Hatakeyama et al, choosing to include as the alicyclic acid-labile group, that comprising an alkenyl group in the reference L34 position, as taught to be known and suitable for the monomer by the reference, with the resultant polymer also meeting the limitations of the instant claims.
Furthermore, the reference teaches that a blend of polymers may be included, wherein the second polymer is free of the acid-labile group-containing monomer (a), which is the instant (a02-1):

    PNG
    media_image18.png
    49
    268
    media_image18.png
    Greyscale
 
    PNG
    media_image19.png
    175
    313
    media_image19.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to prepare the composition comprising a polymer blend, one polymer preferably comprises as set for in reference claim 1, units of the instant (a01-1) and (a02-1), and a unit with any acid-labile group, and a polymer comprising the units of the instant (a01-1) and the preferred acid-labile group-containing monomer having the structure of the instant (a03-1), wherein the resultant polymers blend and composition would also meet the limitations of the instant claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA C WALKE whose telephone number is (571)272-1337. The examiner can normally be reached Monday to Thursday 5:30am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA C. WALKE/            Primary Examiner, Art Unit 1722